—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hentel, J.), rendered June 29, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
*558Ordered that the judgment is affirmed.
The defendant was arrested after an undercover police officer observed him taking a glassine envelope from the codefendant and then selling it to a man who was later apprehended by police. The police recovered that envelope from the man who had purchased it, as well as $85 in currency which was found on the codefendant’s person upon his arrest, and another glassine envelope which was found on the defendant’s person. A police chemist determined that the envelopes contained heroin.
Contrary to the defendant’s contention, evidence of money recovered from the codefendant’s person at the time of his arrest was probative of the defendant’s intent; therefore this evidence was properly admitted at the trial (see, People v Hernandez, 71 NY2d 233, 245; see also, People v Rivera, 177 AD2d 662, 663).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., Pizzuto, Altman and Hart, JJ., concur.